DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.
 Claim 2 has been cancelled.  Claims 14-34 have been withdrawn.  Claims 1, 8, and 13 have been amended.
Claims 1 and 3-13 are under examination.

2.	The objection to claim 1 is withdrawn in response to the amendment filed on 2/9/2021.
	The nonstatutory double patenting rejections over claims 1, 2, 4-13, and 15 of U.S. Patent No. 8,956,828, in view of both Galetto et al. and Dotti et al.; over claims 1-13 of U.S. Patent No. 10,155,011, in view of Galetto et al, Perez et al., and Dotti et al.; and over claims 1-8 of U.S. Patent No. 10,500,229, in view of Galetto et al. are 

Claim Objections
3.	Claim 1 is objected to because the claim should specify that the insertions and/or deletions within TTGAAA are made by using the recited ZNFs.  Appropriate correction is required.

4.	Claim 1 is objected to because of the recitation of a DNA binding domain which binds to a target site “as shown in SEQ ID NO:”.  Appropriate correction to recite binding to a target site located “within the nucleic acid sequence set forth by SEQ ID NO:” is required.

Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 3-8, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3-8, 12, and 13 are rejected for being dependent from the rejected claim 1 and also for failing to further clarify the basis of the rejection.

7.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites an insertion and/or deletion within SEQ ID NO: 15, which comprises TTGAAA (see the instant specification, [0176]).  Thus, claim 3 encompasses the embodiment of an insertion and/or deletion within TTGAAA.  It is not clear how this 

Claim Rejections - 35 USC § 112(a) - enablement
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating cancer in a subject with cancer does not reasonably provide enablement for preventing cancer in a subject with cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make or use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  Factors to be considered in determining whether a disclosure meets the enablement requirement of In re Wands, 8 USPQ2d 1400 (CA FC 1988).
	Wands states on page 1404,
	“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skills of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

	Claim 12 requires preventing cancer in a subject having cancer by administering to the cancer subject a genetically engineered cell.  The term “preventing” means to keep something from happening.  Preventing cancer entails early intervention to interrupt progression from normal tissue to cancer.  In the instant case, preventing has no practical use or meaning because cancer has happened in the subject.  One of skill in the art would readily understand that administering a therapeutic composition to such a subject would result in treatment, but not in prevention.   
	In conclusion, the claimed method could only be practiced for treatment but not for prevention.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
12.	Claims 1, 3, 5-8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Galetto et al. (PGPUB 2013/0315884), in view of each Bonini et al. (PGPUB 2011/0158957), Provasi et al. (Nature Medicine, 2012, 18: 807-815), and Perez et al. (Nat. Biotechnol., 2008, 26: 808-816). 
Galetto et al. teach an isolated genetically engineered T-cell comprising a disrupted TCR[Symbol font/0x61], a CAR, and an exogenous TALEN (a fusion protein comprising a TAL effector DNA-binding domain and a nuclease such as FokI), wherein the TALEN effects insertions or deletions within TTTAGAAAGTTCCTGTG atgtcaagctggtcg AGAAAAGCTTTGAAACA (SEQ ID NO: 57; TALEN targets are shown in uppercase) (claims 5-7).  Galetto et al. teach expanding the isolated genetically engineered T-cell in culture, i.e., they teach descendants as recited in claim 13.  Galetto et al. teach a method for treating or preventing cancer by administering a composition comprising the modified cell to a subject in need of treatment, i.e., they also teach a pharmaceutical composition (claims 8 and 12) ([0022]).  See Galetto et al., [0015]-[0016]; [0020]; [0070]; [0093]; [0095]; [0106]-[0111]; [0121]; [0186]; [0258]; [0266]-[0268]; and claim 14.  
SEQ ID NO: 57 comprises the instant SEQ ID NO: 15 (in bold) wherein TTGAAA is underlined (compare to SEQ ID NO: 15 disclosed in Table 5 of the instant specification).  Thus, Galetto et al. teach a TALEN binding to a target site within the instant SEQ ID NO: 15 and insertions/deletions within SEQ ID NO: 15. 
claim 1).  However, using ZFNs is suggested by the prior art.  For example, Bonini et al. teach that ZFNs could be used to disrupt the TCR (Abstract).  Thus, replacing TALEN with a ZFN would have been obvious to one of skill in the art to achieve the predictable result of obtaining a genetically engineered T-cell comprising a disrupted TCR[Symbol font/0x61].  
Furthermore, Bonini et al. teach targeting more than one site to inactivate TCR ([0017]-[0018]) and also inactivating more than one exon within the same gene ([0142]; [0150]).  Bonini et al. teach multiple target sites within exons c1 or c3 of the TCRA gene (Abstract; [0014]-[0020]; [0032]; [0086]; [0092]; [0102]; [0105]-[0107]; [0118]; [0125]; [0126]; p. 15, [0138] and Table 5; [0163]; Fig. 6).  Among the disclosed target sites is the one encoded by SEQ ID NO: 1 represented below (the upper case letters indicate the target site, while the linker is shown in lowercase):
ctATGGACtTCAAGAGCAacagtgctgt, 
i.e., comprising the adjacent sequences AACAGT and AGTGCT.  
Table 5 in Bonini et al. also disclose SEQ ID NOs: 13, 18, 29, and 34 (target sites in exon c1) and also SEQ ID NOs: 49 and 54 (target site in exon c3).  A comparison between the sequences disclosed by Bonini et al. in Table 5 and the instant sequences revealed that SEQ ID NOs: 13, 18, 29, and 34 are identical to the instant SEQ ID NOs: 9, 8, 10, and 11, respectively, while SEQ ID NOs: 49 and 54 overlap with the instant SEQ ID NO: 12 over 23 out of 29 nucleotides.  
Based on these teachings, one of skill in the art would have found obvious to further modify Galetto et al. by using the sites identified by Bonini et al. to achieve the predictable results of obtaining a T-cell comprising a disrupted TCR[Symbol font/0x61].  By following the claim 1 and 3).
Although Galetto et al. teach insertions/deletions within the instant SEQ ID NO: 15, they do not specifically disclose an insertion/deletion within TTGAAA (claim 1).  
However, as taught by the prior art, ZNFs mediate double strand breaks within the linker which breaks are sealed via nonhomologous end-joining (NHEJ) repair resulting in deletions and/or insertions, wherein the deletions are random, occur often in the range of 1-60 bp, and could be located downstream of the ZFN target site (see Provasi et al., p. 808, column 1, second paragraph, p. 809, Fig. 1g; see Perez et al., p. 810, column 2, first full paragraph and Fig. 2b; p. 813, column 2, second full paragraph).  Thus, one of skill in the art would have reasonably concluded that the teachings of Galetto et al. encompass various deletions and/or insertions including deletions within TTGAAA. 
Furthermore, Galetto et al. teach analyzing 10,000 different sequences for the presence of site-specific deletion and insertion events ([0270]).  One of skill in the art would have been motivated to identify and isolate T-cell clones comprising various deletions or insertions within SEQ ID NO: 15 to assess for specific modifications.  By doing so, one of skill in the art would have reasonably expected to identify T-cell clones comprising deletions within TTGAAA together with deletions/insertions within SEQ ID NOs: 8-12 (claims 1 and 3).
	While the cited prior art does not specifically teach that the ZFNs introducing deletions/insertions into TTGAAA have the zinc finger domains set forth by the SEQ ID NOs: recited in claim 1, MPEP § 716.0 states that “[a]ny differences between the In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)”.  In the instant case, there is no evidence of record demonstrating that specifically using the recited zinc finger domains results in a T-cell exhibiting superior properties over the cell taught by the combined cited prior art.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

13.	Claims 1, 3-8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Galetto et al. taken with each Bonini et al., Provasi et al., and Perez et al., in further view of in further view of both Dotti et al. (Blood, 2009, 114: 1457-1458) and Gregory et al. (PGPUB 2011/0136895).
	The teachings of Galetto et al., Bonini et al., Provasi et al., and Perez et al. are applied as above for claims 1, 3, 5-8, 12, and 13.  Galetto et al., Bonini et al., Provasi et al., and Perez et al. do not teach further inactivating PD1 (claim 4).  Dotti et al. teach that PD1 is highly expressed by tumor-specific CTLs, that PD1 interaction with its ligand expressed on tumor cells leads to impaired CTL function and that disrupting this interaction enhances CTL antitumor activity (1457-1458).  Gregory et al. teach inactivating PD1 when PD1 pathway is undesirably utilized, such as in cancers ([0005]; [0007]; [0059]).  Based on these teachings, one of skill in the art would have found obvious to modify the cell of Galetto et al., Bonini et al., Provasi et al., and Perez et al. 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.
Response to Arguments
14.	The applicant argues that the cited references do not teach the recited zinc finger domains.
	This is not found persuasive for the reasons set forth in the rejection above.  Briefly, the combination of the cited references teaches a cell comprising the claimed disruptions.  While the cited prior art does not specifically teach introducing the claimed disruptions by using the zinc finger domains set forth by the SEQ ID NOs: recited in claim 1, MPEP § 716.0 states that “[a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)”.  As noted above, there is no evidence of record demonstrating that specifically using the recited zinc finger domains results in a T-cell exhibiting superior properties over the cell taught by the combined cited prior art.

15.	Claim 9-11 are free of the prior art of record because the prior art of record does not teach or suggest ZFNs comprising the specific combinations of zinc fingers recited in claim 9.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.